Letton, J.
I concur in the opinion. The main purpose of this sub-. division of the statute was to authorize the city authorities to provide a water supply and fire protection for the city, to allow them to borrow money for that purpose when authorized by a vote of the citizens, and to leave the details and the exact manner in which the object should be accomplished to the discretion of the city council. The controlling provisions appear as subdivision 15, sec. 69, art. I, ch. 14, Comp. St. 1909. Omitting irrelevant matter it is as follows: “Section 69. In addition to the powers hereinbefore granted cities and villages under the provisions of this chapter, each city and village may enact ordinances or by-laws for the following purposes: * * * XV. To establish, alter and change the channel of water courses. * * * Second, to make contracts with and authorize any person, company or corporation to erect and maintain a system of water-works and water supply. *757* * * To provide for the purchase of steam engines or fire extinguishing apparatus and- for a supply of water for the purpose of fire protection and public use and for the use of the inhabitants of such cities and villages by the purchase, erection or construction of a system of waterworks, water mains or extension of any system of waterworks now or hereafter established or situated in whole or in part within such city or village; and for maintaining the same.' * * * Such cities or villages may borrow money, or issue bonds for the purpose, not exceeding twenty per cent, of the assessed value of the taxable property within said city or village, according to the last preceding assessment thereof for the purchase of steam engines, or fire extinguishing apparatus, and for the purchase, erection or construction and maintenance of such water-works, mains, portion or extension of any system of water-works or water supply, or to pay for water furnished such city or village under contract; and levy and collect a general tax in the same manner as other municipal taxes may be levied and collected, to an amount sufficient to pay the interest and principal of said bonds heretofore or hereafter issued as the same mature, on all the property within such city or village, * * * and all taxes raised under this clause shall be retained in a fund known as Water Fund’; Provided further, that no such money shall be borrowed, or bonds issued, unless the same shall have been authorized by two-thirds of the legal votes of such city or village cast for and against the proposition at an election held for that purpose, notice of which election shall have been given by publication in some newspaper published or of general circulation in such city or village for at least two weeks prior to the date of such election.” This subdivision further provides for making contracts with private concerns to “maintain a system of water-works and water supply.” It gives the city authorities power to make “all needful rules and regulations in the erection, construction, use and management of such water-works, mains, portion or extension of any *758system of water-works or water supply”; provides for the appointment of a water commissioner to have the general management and control of the “system of water-works or water supply.”
As I view it, the question that was submitted to the voters was whether they should authorize the mayor and council to borrow money to be expended in providing “a supply of water for the purpose of fire protection and public use and for the use of the inhabitants of such cities and villages,” the detail of whether by purchase or construction being left to the authorities. If it should held that each clause in this section separated by the disjunctive “or” constitutes a' separate proposition upon which "the voters must express their assent or dissent, then there are four distinct propositions which must be submitted to the voters before water supply and fire protection can be made available. It seems to me that, when all that portion of this section controlling the subject of water supply and fire protection is considered, it amounts to but one proposition, or, at most, to two, viz.: Water supply and fire protection — and the real question is whether the city council shall be authorized to borrow money for the general proposition, leaving it to their discretion, if money is voted for fire apparatus alone, whether they shall use a part of it for an engine and part of it for a hose cart or hook and ladder apparatus; or whether, if the money is voted for water supply alone, they shall purchase a water supply system, or shall erect and construct one. It may be even doubted whether the whole matter of borroAving money to purchase fire apparatus and furnish a water supply could not be treated as one proposition, and submitted as one. The purpose of submitting the question is not to control the discretion of the city council in matters of detail, but to ascertain whether the taxpayers are willing to bear the burden of taxation necessary to raise the fund for the purpose. The purpose of the lawmakers is awkwardly expressed, but this is to be expected from a body of practical men from all walks of *759life wlio are probably not as well skilled in niceties of expression as lawyers and judges are apt to be.
In Linn v. City of Omaha, 76 Neb. 552, speaking of a different statute, it was said: “A vote of the necessary majority on the question to ‘purchase or construct’ would leave the matter undetermined and with no choice indicated by the electors.” This question was not involved in the case. The point actually decided was that a proposition for the erection of two engine houses and for the purchase of a site for one was but “a detailed statement of the general proposition — to procure engine houses.” I do not think this authority militates at all against the conclusion reached in this case. Unless statutes are identical, opinions upon such questions are of little persuasive value, and the cases cited by the plaintiff may, I think, be readily distinguished from this.
Root, J., concurs in these views.